Examiner’s Amendment
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Authorization for this examiner’s amendment was given in an interview with Joshua Matloff on 14 July 2022.
In the claims:
In claim 1, step (c), line 2, replace “to assess” with –and assessing—
In claim 1, step (c), line 5, after “wherein assessing the binding” insert --further—
In claim 1, step (d), line 4, before “mean” insert –simulated—
In claim 1, step (d), line 5, delete –simulated in c--

Notice of Allowance
Claims 1, 2, 3, 4, 7-21, 24, 25 and 27-30 are allowed.
Claims 5, 6, 22, 23 and 26 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of Applicant’s amendments of 11 July 2022 introducing a practical application of the judicial exception, i.e. incorporating determined changes into the physical production of a ligand.  Support is found in par. 0008 of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635